                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 ROBERT STEWART, et al.,

             Plaintiffs,

             v.                                         Case No. 19-2190-JAR

 FORD MOTOR COMPANY,

             Defendant.


                            AMENDED SCHEDULING ORDER

       The parties have filed a joint motion (ECF No. 44) to amend the scheduling order

filed on July 18, 2019 (ECF No. 20). For good cause shown, the motion is granted and the

scheduling order is amended as follows:

                       SUMMARY OF DEADLINES AND SETTINGS

                                   Event                        Deadline/Setting
          Plaintiff=s settlement proposal                        June 29, 2020
          Defendant=s settlement counter-proposal                July 28, 2020
          Mediation completed                                  October 26, 2020
                                                                40 days before
                                                                  deadline for
          Supplementation of initial disclosures
                                                               completion of all
                                                                   discovery
          All discovery completed                              January 21, 2021
          Experts disclosed by plaintiff                        August 27, 2020
          Experts disclosed by defendant                       October 26, 2020
          Rebuttal experts disclosed                          December 24, 2020
          Physical and mental examinations                     October 13, 2020
          All other potentially dispositive motions (e.g.,
                                                                March 1, 2021
          summary judgment)


O:\SCHEDULINGORDERS\19-2190-JAR-ASO.DOCX
          Motions challenging admissibility of expert
                                                                   March 1, 2021
          testimony
          Proposed pretrial order due                            January 28, 2021
                                                                February 10, 2021 at
          Pretrial conference
                                                                    11:00 AM
                                                                November 2, 2021 at
          Trial
                                                                     9:00 AM

       The amended scheduling order takes into account most of the parties’ proposed

deadlines. The dispositive motion deadline is moved to March 1, 2021, to allow the

undersigned to conduct a fulsome pretrial conference and finalize the form of the pretrial

order before the dispositive motion deadline. Although the parties did not request a new

trial setting, the trial setting is moved to November 2, 2021, to allow the presiding U.S.

District Judge, Julie A. Robinson, sufficient time to rule on dispositive motions before trial.

       This scheduling order will not be modified except by leave of court upon a showing

of good cause.

       IT IS SO ORDERED.

       Dated April 9, 2020, at Kansas City, Kansas.

                                           s/ James P. O’Hara
                                           James P. O’Hara
                                           U.S. Magistrate Judge




                                              2
